Exhibit 10.51

CONFIDENTIAL

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

AMENDMENT TO API SUPPLY AGREEMENT

This AMENDMENT TO API SUPPLY AGREEMENT (the “Amendment”) is made as of this 19th
day of October, 2011 (the “Amendment Effective Date”), by and between Amarin
Pharmaceuticals Ireland Ltd., a corporation organized under the laws of Ireland
and having its principal office at First Floor, Block 3, The Oval, Shelbourne
Road, Ballsbridge, Dublin 4, Ireland (“Amarin”), and Equateq Limited, a company
incorporated in England with registered number 5507387 and with its registered
office at Lion House, Red Lion Street, London, WC1R 4GB but with its principal
offices at Callanish, Isle of Lewis, HS2 9ED (“Equateq”).

WHEREAS, the Parties entered into that certain API Supply Agreement as of
May 25, 2011 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

2. Section 4.1(a) of the Agreement is deleted in its entirety and replaced with
the following:

(a) Amarin shall make a one time payment to Equateq of one million dollars
($1,000,000) (the “Upfront Commitment Payment”) within five (5) Days of the
Effective Date. Equateq shall notify Amarin when the financing to perform its
obligations under this Agreement is in place, which notification shall describe
the financing terms with a reasonable level of detail and in the absence of
notice of objection from Amarin within [***] of Equateq’s notification it shall
be deemed accepted by Amarin. In the event Equateq has not, in Amarin’s
reasonable determination after good faith consultation with Equateq, raised
sufficient capital to perform its obligations under this Agreement within [***]
after the Effective Date, Amarin may give notice of that determination to
Equateq at any time prior to Equateq raising such sufficient capital, and
Equateq shall refund the Upfront Commitment Payment to Amarin and whereupon this
Agreement shall terminate automatically.



--------------------------------------------------------------------------------

3. The Parties acknowledge that Amarin has paid the Upfront Commmittment Payment
to Equateq.

4. The following is hereby added to the end of Section 4.1(b):

“Notwithstanding the foregoing, until Equateq has, in Amarin’s reasonable
determination after good faith consultation with Equateq, raised sufficient
capital to perform its obligations under this Agreement, Amarin shall not be
required to pay any Development Fees (the “Deferred Development Fees”);
provided, however, that Amarin’s right to withhold payment of Deferred
Development Fees shall not relieve Equateq of its obligation to timely perform
the Development Plan. Amarin shall have no obligation to pay the Deferred
Development Fees at all if the Agreement is terminated pursuant to
Section 4.1(a). Amarin shall pay the Deferred Development Fees incurred in
accordance with this Section 4.1(b) within [***] after Equateq has, in Amarin’s
reasonable determination after good faith consultation with Equateq, raised
sufficient capital to perform its obligations under this Agreement prior to
termination.”

5. The following is hereby added to the end of Section 4.1(c) of the Agreement:

Nothwithstanding anything in this Agreement to the contrary, in no event shall
Amarin be required to pay any portion of the Third Party Materials Payment
unless and until Equateq has in Amarin’s reasonable determination after good
faith consultation with Equateq and in writing, raised sufficient capital to
perform its obligations under this Agreement.

6. This Amendment and any other future amendment of the Agreement may be
executed in two (2) or more counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument. To
evidence the fact that it has executed this Amendment and any other future
amendment of the Agreement, a Party may send a copy of its executed counterpart
to the other Parties by facsimile transmission or by email transmission in
portable document format, or similar format. Signatures of the Parties
transmitted by facsimile or by email transmission in portable document format,
or similar format, shall be deemed to be their original signatures for all
purposes.

7. Except as expressly provided in this Amendment, all other provisions of the
Agreement shall remain unmodified and in full force and effect.

[signature page follows]

 

2



--------------------------------------------------------------------------------

[Signature Page to Amendment to API Supply Agreement]

IN WITNESS WHEREOF, the Parties have caused their duly authorized representative
to execute this Amendment effective as of the Amendment Effective Date.

 

AMARIN PHARMACEUTICALS IRELAND LTD. By:  

/s/ John F. Thero

Name:  

John F. Thero

Title:  

Director

EQUATEQ LIMITED By:  

/s/ Adam Kelliher

Name:  

Adam Kelliher

Title:  

CEO